PER CURIAM.
In this action for declaratory judgment and other relief, the lower court entered a final judgment granting plaintiff/appellee’s motion for summary judgment. The court held that the doctrine of equitable estoppel applied. According to the court the defendant/appellant City of Clearwater was es-topped to deny a building permit to appel-lee (a developer) in that appellee had relied to its detriment upon a zoning ordinance which was later changed. We reverse. It cannot be said that appellee met its “ . . . burden of showing conclusively that genuine issues of material fact do not exist.” Holl v. Talcott, 191 So.2d 40, 47 (Fla.1966); Tamiami Builders, Inc. v. Smith, 305 So.2d 58 (Fla. 2d DCA 1974). On the contrary, the record reveals sufficient conflict on material facts as to preclude the entry of summary judgment for the appel-lee.
The order granting summary judgment is therefore reversed and the case is remanded for further proceedings not inconsistent herewith.
McNULTY, A. C. J, and OTT and RYDER, JJ., concur.